Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher W. Brody on 01/24/2022.

The application has been amended as follows: 
In Claim 11, lines 7-10, please delete “FIFR A 25(b) Pesticide Products (Revised November 2016) and sodium lauryl sulfate as listed in Active Ingredients Eligible for Minimum Risk Pesticide Products (Updated December 2015) and in an amount ranging” and substitute therefor - - - FIFRA 25(b) Pesticide Products (Revised November 2016) and sodium lauryl sulfate, wherein the total amount of the surfactants ranges - - -.
In Claim 17, line 2, please delete “FIFR A” and substitute therefor - - - FIFRA - - -.

Reasons for Allowance
Claims 11-12, 15 and 17-18 are allowed.
the prior art does not teach or fairly suggest a method of suppressing dust and/or removing bioaerosol particles from the air by dispersing a microemulsion into the air which comprises thyme oil, wintergreen oil, citric acid, isopropanol, water and the claimed surfactants, all of which are in the required concentration ranges as claimed.  Furthermore, the amendments and arguments submitted 12/15/2021 have overcome the previous 112(b) rejection of claims 11-12 and 15-18. It is noted that claim 11 now requires a soap as listed in EPA Inert Ingredients Eligible for FIFRA 25(b) Pesticide Products (Revised November 2016).  By requiring the soap be contained on this specific list of inert ingredients, it is further limited and defined as water soluble sodium or potassium salts of fatty acids produced by either the saponification of fats and oils, or the neutralization of fatty acid.  The list provides several of such salts, including potassium and sodium salts of oleate, ricinoleate and stearate as well as potassium myristate.
It is noted that Applicant has provided a substitute specification, including marked up and clean versions thereof, as requested by the Office in the last Office Action.  The amendment incorporates into the body of the specification a list of EPA Inert Ingredients Eligible for FIFRA 25(b) Pesticide Products (Revised November 2016) and a list of Active Ingredients Eligible for Minimum Risk Pesticide Products (Updated December 2015). Support for this amendment to the specification comes from the provisional application including the appendices found therein, which provisional application was incorporated by reference in its entirety into the instant application when originally filed.  
Thus, claims 11-12, 15 and 17-18 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812. The examiner can normally be reached Monday -Friday 9-5 Eastern.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699